OPINION
By THE COURT:
This is a law appeal from the Common Pleas Court, Division of Domestic Relations, Montgomery County, Ohio, in which plaintiff was decreed a divorce upon the ground of gross neglect of duty and extreme cruelty.
The only assignment of error involves the weight of the evidence. The evidence was in conflict and there was substantial evidence to support the judgment of the Court on the issue of gross neglect of duty and extreme cruelty and condonation. It was within the province of the trial court to believe or disbelieve the testimony of the plaintiff or defendant and the witnesses who were called to testify. The Court resolved the issues in favor of the plaintiff and finding no prejudicial error committed, the judgment is affirmed.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.